Dowling, J.
For the reasons indicated in the opinion in the accompanying case of Camp v. Reeves (209 App. Div. 488), the order appealed from is reversed, with ten dollars costs and disbursements, and the motion for judgment dismissing the complaint granted, with ten dollars costs, on the ground that the cause of action set forth therein is barred by the Statute of Limitations.
Clarke, P. J., Finch, McAvoy and Martin, JJ., concur.
Order reversed, with ten dollars' costs and disbursements, and motion granted, with ten dollars costs.